                                                           1   DRUMMOND LAW FIRM
                                                               Craig W. Drummond, Esq.
                                                           2   Nevada Bar No. 011109
                                                           3   810 S. Casino Center Blvd., Suite 101
                                                               Las Vegas, NV 89101
                                                           4   T: (702) 366-9966
                                                               F: (702) 508-9440
                                                           5
                                                               craig@drummondfirm.com
                                                           6   Attorney for Defendant Aazam

                                                           7                          UNITED STATES DISTRICT COURT
                                                           8                               DISTRICT OF NEVADA
810 S, Casino Center Blvd., Suite 101




                                                           9
    DRUMMOND LAW FIRM




                                                               UNITED STATES OF AMERICA,                               )
                                   www.DrummondFirm.com
        Las Vegas, NV 89101




                                                          10                                                           )    Case No.: 2:17-cr-277-APG-VCF
                                                                      Plaintiff,                                       )
                                                          11                                                           )
                                                                      vs.                                              )        STIPULATION TO
                                                          12                                                           )      CONTINUE SENTENCING
                                                          13   DAVID AAZAM,                                            )          (First Request)
                                                                                                                       )
                                                          14          Defendant.                                       )
                                                                                                                       )
                                                          15
                                                          16
                                                                      IT IS HEREBY STIPULATED AND AGREED, by and between CRAIG W.
                                                          17
                                                               DRUMMOND, ESQ., attorney for Defendant DAVID AAZAM and DANIEL R. SCHIESS,
                                                          18
                                                               Assistant United States Attorney, counsel for the United States of America, that the sentencing
                                                          19
                                                               scheduled for November 29, 2018 at 9:00a.m. be vacated and set to a date and time convenient to
                                                          20
                                                               this Court for a change of plea hearing between January 7-18, 2019.
                                                          21
                                                                      This Stipulation is entered into for the following reasons:
                                                          22
                                                                      1.      Defense counsel is requesting a continuance to continue to meet with the Defendant
                                                          23
                                                               and adequately prepare for sentencing.
                                                          24
                                                                      2.      Defense counsel has requested additional time for the Defendant to be interviewed
                                                          25
                                                               by the United States Probation Office for the presentence investigation report based on weather
                                                          26
                                                               issues where the Defendant, resides to include impacts on his business, friends, and family
                                                          27
                                                               because of Hurricane Michael.
                                                          28


                                                                                                              Page 1
                                                           1          3.     That the Defendant resides outside of Nevada and time is needed to coordinate his
                                                           2   travel and appearance.
                                                           3          4.     That the Defendant is not in custody and does not object to this continuance.
                                                           4          5.     Denial of this request for continuance could result in a miscarriage of justice.
                                                           5          6.     This is the parties’ first stipulation to continue sentencing in this matter.
                                                           6          7.     The parties jointly that the Honorable Court set a date and time convenient to this
                                                           7   Court for a sentencing hearing in approximately forty-five (45 days in the time-frame of January
                                                           8   7-18, 2019.
810 S, Casino Center Blvd., Suite 101




                                                           9          DATED this 16th day of October, 2018.
    DRUMMOND LAW FIRM

                                   www.DrummondFirm.com
        Las Vegas, NV 89101




                                                          10
                                                          11   By:            //s//                                    By:            //s//
                                                               CRAIG W. DUMMOND, ESQ.                                  DANIEL R. SCHIESS
                                                          12   Attorney for Defendant David Aazam                      Assistant U.S. Attorney
                                                          13
                                                          14
                                                          15
                                                          16
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28


                                                                                                              Page 2
                                                           1                            UNITED STATES DISTRICT COURT
                                                           2                                 DISTRICT OF NEVADA
                                                           3   UNITED STATES OF AMERICA,                                 )
                                                           4                                                             )   Case No.: 2:17-CR-277-APG-VCF
                                                                       Plaintiff,                                        )
                                                           5                                                             )
                                                                       vs.                                               )             ORDER TO
                                                           6                                                             ) CONTINUE SENTENCING HEARING
                                                           7   DAVID AAZAM,                                              )           (First Request)
                                                                                                                         )
                                                           8           Defendant.                                        )
810 S, Casino Center Blvd., Suite 101




                                                                                                                         )
                                                           9
    DRUMMOND LAW FIRM

                                   www.DrummondFirm.com
        Las Vegas, NV 89101




                                                          10                                           FINDINGS OF FACT

                                                          11           Based on the pending Stipulation of counsel and good cause appearing therefore, the Court

                                                          12   finds that:

                                                          13           1.      Defense counsel is requesting a continuance to continue to meet with the Defendant

                                                          14   and adequately prepare for sentencing.

                                                          15           2.      Defense counsel has requested additional time for the Defendant to be interviewed

                                                          16   by the United States Probation Office for the presentence investigation report based on weather

                                                          17   issues where the Defendant resides, to include impacts on his business, friends, and family

                                                          18   because of Hurricane Michael.

                                                          19           3.      That the Defendant resides outside of Nevada and time is needed to coordinate his

                                                          20   travel and appearance.

                                                          21           4.      That the Defendant is not in custody and does not object to this continuance.

                                                          22           5.      Denial of this request for continuance could result in a miscarriage of justice.

                                                          23           6.      This is the parties’ first stipulation to continue sentencing in this matter.

                                                          24           7.      The parties jointly that the Honorable Court set a date and time convenient to this

                                                          25   Court for a sentencing hearing in approximately forty-five (45 days in the time-frame of January

                                                          26   7-18, 2019.

                                                          27
                                                          28


                                                                                                                Page 3
                                                           1                                               ORDER
                                                           2          IT IS THEREFORE ORDERED, that the sentencing hearing currently set for November
                                                           3                                                                                               15th of
                                                               29, 2018 at 9:00a.m isvacated. That a hearing on the Defendant’s sentencing is set for the _____
                                                           4     January
                                                               __________________,                      2:30 p.m. in LV Courtroom 6C.
                                                                                   2019 at the hour of _____________.
                                                           5
                                                                                  17th day of October, 2018.
                                                                      DATED this ______
                                                           6
                                                           7
                                                           8
810 S, Casino Center Blvd., Suite 101




                                                                                                                      _____________________________________
                                                           9
    DRUMMOND LAW FIRM




                                                                                                                         UNITED STATES DISTRICT JUDGE
                                   www.DrummondFirm.com
        Las Vegas, NV 89101




                                                          10
                                                          11
                                                          12
                                                          13
                                                          14
                                                          15
                                                          16
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28


                                                                                                             Page 4
                                                           1                                  CERTIFICATE OF SERVICE
                                                           2
                                                                      I HEREBY CERTIFY that on this 16th day of October, 2018, the undersigned served the
                                                           3
                                                               foregoing STIPULATION & ORDER TO CONTINUE TRIAL on all counsel herein by causing a
                                                           4
                                                               true copy to be served via the CM/ECF system, which was served via electronic transmission.
                                                           5
                                                           6
                                                                                                                                  //Signed//
                                                           7
                                                                                                                     _____________________________________
                                                           8
810 S, Casino Center Blvd., Suite 101




                                                                                                                     An Employee of DRUMMOND LAW FIRM
                                                           9
    DRUMMOND LAW FIRM

                                   www.DrummondFirm.com
        Las Vegas, NV 89101




                                                          10
                                                          11
                                                          12
                                                          13
                                                          14
                                                          15
                                                          16
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28


                                                                                                            Page 5
